DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 08/19/2021. Claims 1-10 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “AGB drivingly connected to the HP turbine” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  Currently, no connection is shown between the AGB 28 and the HP turbine 14a in the instant figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the LP turbine compressor".  There is insufficient antecedent basis for this limitation in the claim. This may limitation might be more proper as “the LP turbine”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0369179, herein referenced as Bradbrook, in view of US 9945259, herein referenced as Cigal, and in further view of US 9222409, herein referenced as Kupratis.
Regarding Claim 1, Bradbrook recites a reverse flow turboprop engine (gas turbine engine 110 fig. 2; “Each propulsor [113a 113b] may comprise a ducted fan or an un-ducted propeller” para. 12) comprising:
a propeller (see propulsors 113a and 113b in fig. 5; “Each propulsor may comprise a ducted fan or an un-ducted propeller” para. 12);
a reduction gearbox (RGB) (426 fig. 8; “the present invention is particularly advantageous where the gearbox comprises a reduction gearbox” para. 15) having an output drivingly connected to the propeller (113a, 113b fig. 5);
an engine core comprising a low pressure (LP) spool module (second core module 491 fig. 8) and a high pressure (HP) spool module (first core module 490 fig. 8) arranged sequentially in an axial direction along an engine centerline (shown in fig. 8),
the LP spool module comprising:
an LP compressor (low pressure compressor 428 fig. 8) and an LP turbine (fan drive ,i.e. low pressure, turbine 443 fig. 8, shown to be the last turbine in said figure), the LP compressor (428 fig. 8) disposed forward of the LP turbine (443 fig. 8) and aft of the RGB (426 fig. 8) relative to a travel direction of the engine (shown in fig. 8), the LP turbine (443 fig. 8; see shaft 427 which connects 443 with 428 and 426 in fig. 8) drivingly connected to both an input of the RGB (426 fig. 8) and the LP compressor (428 fig. 8);
the HP spool module (490 fig. 8) comprising:
an HP compressor (429 fig. 8) in flow communication with the LP compressor (428 fig. 8) via an external duct (see path of core flow A between 428 and 429 in fig. 8; also see inter-compressor duct 135 fig. 2) disposed outside of the engine core (core flow between 428 and 429 shown to be outside of engine core in fig. 8; also see inter-compressor duct 135 fig. 2), and an HP turbine (431 fig. 8) disposed forward of the HP compressor (429 fig. 8) and aft of the LP turbine (443 fig. 8), the HP turbine (431 fig. 8) drivingly connected to the HP compressor (429 fig. 8; connected via shaft 477 fig. 8);
the LP spool module (491 fig. 8) and the HP spool module (490 fig. 8) axially disposed on opposed sides of an engine split plane P (see dashed double-arrow in Examiner Figure 1 below; “the first and second core modules being axially spaced” para. 10) extending between the LP turbine (443 fig. 8) and the HP turbine (431 fig. 8).

However, Bradbrook fails to anticipate the split plane P including a flange assembly for allowing the engine to be split between the LP turbine and the HP turbine; and an accessory gearbox (AGB) mounted in-line along the engine centerline aft of the HP compressor, the AGB drivingly connected to the HP turbine.
Bradbrook and Cigal are analogous art in that both relate to the field of endeavor of gas turbine engines. 
Cigal teaches “Gas turbine engines typically include one or more rotor shafts that transfer power and rotary motion from a turbine section to a compressor section and fan section. The rotor shafts are supported within an engine static structure, which is typically constructed of modules with individual case sections which are joined together at bolted flanges. The flanges form a joint capable of withstanding the variety of loads transmitted through the engine static structure” in col. 1 lines 22-29.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the split plane between the modules 491,490 of Bradbrook to be jointed together via bolted flanges as disclosed by Cigal, so as to obtain the benefit of ‘a joint capable of withstanding the variety of loads transmitted through the engine static structure’ as taught by Cigal. 
	
However, said combination fails to teach of an accessory gearbox (AGB) mounted in-line along the engine centerline aft of the HP compressor, the AGB drivingly connected to the HP turbine.
	Kupratis is considered analogous art since it relates to the field of endeavor of gas turbine engines. 
Kupratis teaches of an accessory gearbox (AGB) (42 fig. 2; “gearbox 42 can act as an accessory gearbox” col. 6 lines 16-18) mounted in-line along the engine centerline aft (CL fig. 2) of the HP compressor (high pressure compressor 22-1’ fig 2), the AGB drivingly connected to the HP turbine (high pressure turbine 22-3 fig. 2; “a gearbox 42, which can be mechanically coupled to the shaft 22-4′” col. 6 lines 14-15). Kupratis teaches that the “gearbox 42 can act as an accessory gearbox for providing torque to nearly any number of desired accessories, of any desired type” col. 6 lines 16-18 and “gearbox 42 can be located at or near an aft end of the engine system 10′, which allows that gearbox 42 to be configured as a line replaceable unit and facilitates easy access for maintenance, etc.” in col. 6 lines 26-29.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Bradbrook, as modified above, to include an accessory gearbox located at/near an aft end of the gas turbine engine as disclosed by Kupratis so as to obtain the benefit of ‘an accessory gearbox for providing torque to nearly any number of desired accessors with the aft end location allowing the gearbox to be configured as a line replaceable unit and facilities easy access for maintenance’ as taught by Kupratis. 
 
Regarding Claim 4, the combination of Bradbrook, Cigal and Kupratis comprises the reverse flow turboprop engine defined in claim 1, wherein the LP spool module comprises an LP shaft (see low pressure shaft 427 of second core module 491 fig. 8 of Bradbrook) projecting axially forwardly from the LP turbine (443 fig. 8 of Bradbrook) along the engine centerline, wherein the HP spool module comprises an HP shaft (see high pressure shaft 477 of first core module 490 in fig. 8 of Bradbrook) extending axially along the engine centerline between the HP turbine and the HP compressor (477 between HP compressor 429 and HP turbine 431 in fig. 8), the LP shaft and the HP shaft (see LP shaft 427 and HP shaft 477 in fig. 8 of Bradbrook) axially spaced-apart by an axial gap extending through the split plane P (shown in fig. 8 of Bradbrook; “though the shafts 427, 477 rotate about a common engine axis, the shafts do not overlap in an axial direction” para. 105).

Regarding Claim 7, the combination of Bradbrook, Cigal and Kupratis comprises the reverse flow turboprop engine defined in claim 4, wherein the HP shaft is spaced aft from the split plane P (high pressure shaft 477 is shown to be aft of the split between modules 491 and 490 in fig. 8 of Bradbrook).

Regarding Claim 8, the combination of Bradbrook, Cigal and Kupratis comprises the reverse flow turboprop engine defined in claim 1, wherein external duct extends from a forward end of the engine to a location aft of the HP compressor and forward of the AGB at an aft end of the engine (inter-compressor duct connecting 428 to an input of 429 at its aft in fig. 8 of Bradbrook; shown to extend from forward end to aft end of engine).

Regarding Claim 10, the combination of Bradbrook, Cigal and Kupratis the reverse flow gas turbine engine defined in claim 1, wherein an air cooler (intercooler 457 fig. 8 of Bradbrook) is connected to the external duct (inter-compressor duct between 428 and 429 in fig. 8 of Bradbrook) between an outlet of the LP compressor (428 fig. 8 of Bradbrook) and an inlet of the HP compressor (429 fig. 8 of Bradbrook).

    PNG
    media_image1.png
    310
    562
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 8 from Bradbrook

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bradbrook, Cigal and Kupratis as applied to claim 1 above, and further in view of US 2017/0370284, herein referenced as Harvey.
Regarding Claim 2, the combination of Bradbrook, Cigal and Kupratis comprises the reverse flow turboprop engine defined in claim 1, however said combination fails to explicitly teach wherein the LP compressor is offset from the engine centerline.
Harvey is considered analogous art since it relates to the field of endeavor of gas turbine engines.
Harvey teaches wherein the LP compressor (18 fig. 1) is offset from the engine centerline (axis of rotation defined by engine core module 62 fig. 1). Harvey teaches that “since the modules 60, 62, and so the shafts 52, 54 are axially spaced, they do not have to be arranged concentrically, which simplifies bearing and oil design” in para. 31. The two shafts not being arranged concentrically establishes an offset arrangement for the LP compressor 18 relative to the engine core axis where the two shafts do not share a common axis (concentric defined as “having a common axis” by Merriam-Webster). See modules 60 and 62 in fig. 1 which have a similar architecture to Bradbrook. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the LP shaft in the combination of Bradbrook, Cigal and Kupratis to be offset from the HP shaft (i.e. engine core axis) as disclosed by Harvey so as to obtain the benefit of a ‘simplified bearing and oil design’ as taught by Harvey. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bradbrook, Cigal and Kupratis as applied to claim 1 above, and further in further view of US 2017/0363098, herein referenced as Taylor, and Harvey.
Regarding Claim 3, the combination of Bradbrook, Cigal and Kupratis comprises the reverse flow turboprop engine defined in claim 1, but said combination fails to teach wherein the LP turbine compressor (interpreted as LP turbine) is drivingly connected to the LP compressor via a gear train, the gear train disposed aft of the LP compressor and offset relative to the engine center line. 
Taylor is considered analogous art since it relates to the field of endeavor of gas turbine engines.
Taylor teaches of “booster compressor 70 driven by a turbine 72 through a gear system 84. The gear system 84 provides a speed change between the turbine 72 and the compressor 70 such that both the turbine 72 and compressor 70 may operate at closer to optimum speeds” in para. 46. The gear system 84 being analogous to a gear train. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the shaft between the LP turbine and the LP compressor in the combination of Bradbrook, Cigal and Kupratis in include the gear system from Taylor so as to obtain the benefit of ‘a gear system which can provide a speed change between the turbine and the compressor such that they both may operate at closer to optimum speeds’ as taught by Taylor. Said gear system would be aft of the LP compressor since the LP turbine is aft of the LP compressor in fig. 8 of Bradbrook.

However, the combination still fails to teach [wherein the gear train is] offset relative to the engine centerline.
Harvey is considered analogous art since it relates to the field of endeavor of gas turbine engines. 
Harvey teaches wherein the LP compressor (18 fig. 1) is offset from the engine centerline (axis of rotation defined by engine core module 62 fig. 1). Harvey teaches that “since the modules 60, 62, and so the shafts 52, 54 are axially spaced, they do not have to be arranged concentrically, which simplifies bearing and oil design” in para. 31. The two shafts not being arranged concentrically establishes an offset arrangement for the LP components relative to the engine core axis, i.e. the axis defined by the core spool, where the two shafts do not share a common axis (concentric defined as “having a common axis” by Merriam-Webster). See modules 60 and 62 in fig. 1 which have a similar architecture to Bradbrook. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the LP shaft in the combination of Bradbrook, Cigal, Kupratis and Taylor to be offset from the HP shaft (i.e. engine core axis) as disclosed by Harvey so as to obtain the benefit of a ‘simplified bearing and oil design’ as taught by Harvey. 

Allowable Subject Matter
Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, no prior art was found which anticipated or rendered obvious the invention of said claim. the feature of “wherein the LP spool module further comprises an LP compressor shaft extending axially between the LP turbine and the LP compressor, the LP compressor shaft radially offset from the LP shaft and the engine centerline” not being found within the prior art of found during the search. While prior art was found which had a plurality of shaft arrangements, it would not have been obvious to include a LP compressor shaft in addition to the LP shaft of these disclosures, with the LP compressor shaft being radially offset from the LP shaft and the engine centerline. As such, the invention of claim 5 is deemed allowable over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0306841 – discloses a gas turbine engine having a LP module and a HP module, the two modules being sequentially arranged along the axial direction, i.e. one after another. 
US 7237378 – discloses a gas turbine engine of a reverse flow with various gearing arrangements/locations. 
US 9410441 – discloses a flange assembly between a turbine shroud and an engine outer casing. 
US 2704434 – discloses various reverse flow gas turbine engine arrangements where the shafts of the high pressure spool and low pressure spool are arranged apart from each other, one arrangement with the shafts axially spaced from each other, and another where the shafts are parallel and arranged side-by-side relative to each other.
US 8935912 – discloses a reverse flow gas turbine engine with a low pressure spool, an intermediate pressure spool and a high pressure spool. 
US 6082967 – discloses a variety of reverse flow gas turbine engines intended to be of the turboprop variety, the various arrangements of the gas turbine engine section are presented. 
GB 2117052A – discloses a gas turbine engine where the figures show a clear flange connection between an HP turbine and an LP turbine. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745